In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Leahy, J.), dated October 25, 1985, which, upon reargument, granted the motion of the defendant Kirk to transfer venue from Queens County to Tioga County.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Venue was properly transferred to Tioga County (see, Turano v Consumer’s Carpet Workroom Co., 112 AD2d 365; Chung v Kivell, 57 AD2d 790). Thompson, J. P., Weinstein, Kunzeman and Spatt, JJ., concur.